Citation Nr: 0412560	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  99-18 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for asthmatic bronchitis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for Reiter's syndrome of the cervical spine.

3.  Entitlement to an initial evaluation in excess of 10 
percent for Reiter's syndrome of the lumbar spine.

4.  Entitlement to an initial compensable evaluation for 
rhinitis.

5.  Entitlement to an effective date prior to March 24, 1995 
for service connection for asthmatic bronchitis, Reiter's 
syndrome of the cervical and lumbar spine, and rhinitis.

6.  Whether there is clear and unmistakable error in a 
November 1983 rating decision that denied entitlement to 
service connection for allergies, asthma and arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active military duty from May 1967 to 
June 1983.  

An April 1998 decision of the Board of Veterans Appeals (the 
Board) found new and material evidence to reopen claims for 
service connection for asthma, sinusitis, and arthritis of 
the spine, which were on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).  An April 1999 rating decision granted entitlement to 
service connection for asthmatic bronchitis, Reiter's 
syndrome of the cervical and lumbar spine, and rhinitis.  Ten 
percent evaluations were assigned for asthmatic bronchitis, 
Reiter's syndrome of the cervical spine, and Reiter's 
syndrome of the lumbar spine; a zero percent evaluation was 
assigned for rhinitis.  All evaluations were effective March 
24, 1995.  The veteran timely appealed the evaluations 
assigned and the effective date for the above noted 
disabilities.

Based on the above procedural history, the Board finds that 
the veteran's claims are original claims that were placed in 
appellate status by a notice of disagreement expressing 
disagreement with the initial rating awards dated in April 
1999.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (the 
Court) discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.


The issues of entitlement to service connection for allergies 
and for disability manifested by pain in multiple joints 
other than the spine, to include due to arthritis, have been 
raised by and on behalf of the veteran.  Although the issues 
of entitlement to service connection for allergies and for 
arthritis were denied in a December 1995 rating action, the 
characterization of the issues, based on the medical evidence 
on file, was subsequently changed to service connection for 
rhinitis and service connection for Reiter's syndrome of the 
spine, which were granted.  The veteran continues to contend 
that he should also be service connected for allergies and 
for disability manifested by pain in multiple joints other 
than the spine, to include due to arthritis.  Consequently, 
the issues of entitlement to service connection for allergies 
and for disability manifested by pain in multiple joints 
other than the spine, to include due to arthritis, are 
referred to the RO for appropriate action.

Although the veteran noted in a statement received by VA in 
February 2004 that he was not asking for an increased rating 
for Reiter's syndrome of the spine, there has been no formal 
written withdrawal of the issues of entitlement to ratings in 
excess of 10 percent for service-connected Reiter's syndrome 
of the cervical and lumbar spine.  Additionally, these issues 
were included in the April 2004 Informal Hearing 
Presentation.  Consequently, the issues continue to be part 
of the veteran's appeal.

The issue of entitlement to an initial compensable evaluation 
for service-connected rhinitis is being remanded to the RO 
via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The veteran had no more than mild asthmatic bronchitis 
prior to October 7, 1996.

2.  Beginning October 7, 1996, forced expiratory volume at 
one second (FEV-1) was no worse than 71 percent of predicted, 
FEV-1/forced vital capacity (FVC) was no worse than 71 
percent, and the veteran required no more than intermittent 
inhalational or oral bronchodilator therapy.  

3.  Both prior to, and beginning on, September 26, 2003, the 
veteran did not have active Reiter's syndrome of the cervical 
spine with evidence of one or two exacerbations a year, and 
limitation of motion of the cervical spine was noncompensable 
under the rating schedule.

4.  Both prior to, and beginning on, September 26, 2003, the 
veteran did not have active Reiter's syndrome of the lumbar 
spine with evidence of one or two exacerbations a year, and 
limitation of motion of the lumbar spine was noncompensable 
under the rating schedule.

5.  In July 1983, the veteran filed a claim of entitlement to 
service connection for allergies, asthma, and arthritis.  The 
RO denied the claim in a November 1983 rating action.  The 
veteran was notified of the action later in November 1983; he 
did not timely appeal.

6.  Correspondence from the veteran after November 1983 
relating to a claim for service connection for allergies, 
asthma, and arthritis was received by VA on March 24, 1995.  

7.  The November 1983 rating decision was supported by the 
evidence then of record and was consistent with VA law and 
regulations then in effect.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected asthmatic bronchitis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§4.97, Diagnostic Code 6602 (2003); 61 Fed. Reg. 46720-731 
(September 5, 1996).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected Reiter's syndrome of the cervical spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §4.71a, Diagnostic Codes 5009-5002 (2003); 
68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  

3.  The criteria for an evaluation in excess of 10 percent 
for service-connected Reiter's syndrome of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §4.71a, Diagnostic Codes 5009-5002 (2003); 
68 Fed. Reg. 51454-51458 (Aug. 27, 2003). 

4.  The requirements for an effective date prior to March 24, 
1995 for entitlement to service connection for asthmatic 
bronchitis, Reiter's syndrome of the cervical and lumbar 
spine, and rhinitis have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2003).

5.  The November 1983 RO rating decision did not contain 
clear and unmistakable error (CUE).  38 C.F.R. § 3.105 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In November 2003, the RO sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to establish his claims for service 
connection and for an earlier effective date.  In accordance 
with the requirements of the VCAA, the letter informed the 
veteran what evidence and information he was responsible for 
and the evidence that was considered VA's responsibility.  
The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  No additional evidence was received from the 
veteran.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  Based on this 
record, the Board finds that VA's duty to notify has been 
satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that VA 
examinations were conducted in June 2003.  The Board 
concludes that all available evidence that is pertinent to 
the claim decided herein has been obtained and that there is 
sufficient evidence on file on which to make a decision.  
There is no indication that additional relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to his VA claims folder 
with respect to the issues decided herein.

Although the VCAA is generally applicable to all claims filed 
on or after the date of its enactment, it is not applicable 
to CUE claims.  In Livesay v. Principi, 15 Vet. App. 165 
(Aug. 30, 2001) the Court held that "there is nothing in the 
text or the legislative history of VCAA to indicate that VA's 
duties to assist and notify are now, for the first time, 
applicable to CUE motions."  In concluding that the VCAA is 
not applicable to allegations of CUE, the Court's majority 
opinion explained that even though the VCAA is a reason to 
remand "many, many claims, . . . it is not an excuse to 
remand all claims."

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday.  However, the Court further indicated 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
it is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant", as defined 
by 38 U.S.C.A. § 5100 (West 2002), cannot encompass a person 
seeking a revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  See also 38 
C.F.R. § 20.1411(c), (d) (2003).

Based on the Court's precedential decision in Livesay, the 
Board concludes that the veteran's CUE claim is not subject 
to the provisions of the VCAA.  The Board hastens to point 
out that general due process considerations have been 
satisfied.  
See 38 C.F.R. § 3.103 (2003).  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument on this matter.  They have not 
pointed to any pertinent evidence that exists and which has 
not been associated with his VA claims folder and they have 
not asked that any additional evidence be obtained.  The 
Board observes in this connection that in general a CUE claim 
does not involve the submission of additional evidence apart 
from what already resides in the claims folder.  In this 
case, as discussed below, the outcome rests on the 
interpretation of evidence already contained in the claims 
folder.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2003).  

The Board is aware of the recent Court decision in the case 
of Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In this 
case, it was essentially held that the notice and assistance 
provisions of the VCAA should be provided to a claimant prior 
to any adjudication of the claim.  Unfortunately, notice to 
the veteran was not done until later in the claims process.  
However, the Court decision does not contain a remedy under 
such facts, and there appears to be no effective remedy 
available given these facts.  The VCAA provisions have been 
considered and complied with in this case.  There is no 
indication that there is additional evidence to obtain or 
that there is additional notice that should be provided.  
Moreover, there has been a complete review of all of the 
evidence.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 383 (1993).  

Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the appellant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Therefore, the Board concludes that any such error is 
harmless and does not prohibit consideration of the issue on 
appeal on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

Increased Rating Claims

Common Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

This case involves the veteran's appeal of the initial 
assignment of a disability ratings.  In Fenderson v. West, 12 
Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

This case also involves disabilities in which the schedular 
criteria have changed during the pendency of the veteran's 
appeal.  In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the Federal Circuit overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991), to the extent it conflicts with the 
precedents of the Supreme Court and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  See VAOPGCPREC 3-
00; 65 Fed. Reg. 33422 (2000).

We note that the RO, as agency of original jurisdiction, had 
already considered rating the veteran's asthmatic bronchitis 
and rhinitis under both the old and new criteria in the July 
1999 Statement of the Case; the RO considered rating Reiter's 
syndrome of the cervical and lumbar spine under both the old 
and new rating criteria in a January 2004 Supplemental 
Statement of the Case.  Therefore, there is no prejudice to 
the veteran for the Board to apply the regulatory revisions 
in our appellate adjudication of those issues.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Asthmatic Bronchitis

Factual Background

Private and VA treatment records beginning in September 1992 
do not contain active evidence of asthmatic bronchitis.

On VA respiratory system examination in August 1995, the 
veteran's lungs were clear to auscultation and percussion.  
Asthmatic bronchitis was diagnosed.  A chest x-ray did not 
reveal any infiltrates.

Pulmonary function testing (PFT) in June 1998 revealed pre-
bronchodilator FEV-1 of 84 percent of predicted and FVC of 86 
percent of predicted; post-bronchodilator FEV-1 was 84 
percent of predicted and FVC was 89 percent of predicted.  
FEV-1/FVC was 80 percent pre-bronchodilator and 76 percent 
post-bronchodilator.  DLCO was 77 percent of predicted and 
was considered mildly reduced.  The impression was of a mild 
restrictive ventilatory defect and a mild gas exchange 
abnormality.  The veteran complained on VA respiratory 
examination in August 1998 of intermittent asthmatic 
bronchitis since service.  There was no evidence of chronic 
sequelae of those episodes.  

The veteran's complaints on VA examination in June 2003 
included frequent bronchitis and shortness of breath.  His 
lungs were considered normal on physical examination.  The 
pertinent diagnosis was recurrent bronchitis.  PFT showed 
pre-bronchodilator FEV-1 of 80 percent of predicted and FVC 
of 81 percent of predicted; after bronchodilator, FEV-1 was 
92 percent of predicted and FVC was 84.9 percent of 
predicted.  FEV-1/FVC was 80 percent pre-bronchodilator and 
88 percent post-bronchodilator.  The impression on PFT was 
mild obstructive and restrictive ventilatory defects.


Specific Schedular Criteria 

The veteran is currently assigned a 10 percent evaluation for 
his service-connected asthmatic bronchitis under the 
provisions of Diagnostic Code 6602.

The Board notes that effective October 7, 1996, VA revised 
the criteria for diagnosing and evaluating respiratory 
disabilities.  See 61 Fed. Reg. 46720-731 (September 5, 
1996).  

Prior to October 7, 1996, a 10 percent rating was assigned 
for mild paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  The note 
following Diagnostic Code 6602 states that in the absence of 
clinical findings of asthma at the time of examination, a 
verified history of asthmatic attacks must be of record.  A 
30 percent rating requires moderate; asthmatic attacks rather 
frequent (separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks.  38 C.F.R. § 
4.97, Diagnostic Code 6602 (1996).

The revised diagnostic codes in effect as of October 7, 1996 
provide that chronic bronchitis, bronchial asthma, and 
chronic obstructive pulmonary disease are to be evaluated 
based on the results of PFT.  The specific PFT include the 
percent of predicted values for Forced Expiratory Volume in 
one second (FEV-1) and Forced Vital Capacity (FVC), the ratio 
of FEV-1 to FVC (FEV-1/FVC), the percent of predicted value 
for Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)), and the veteran's maximum 
exercise capacity in terms of milligrams/kilograms/minute 
(ml/kg/min)of oxygen consumption.  
38 C.F.R. § 4.97, Diagnostic Codes 6600, 6602 and 6604 
(2003).

Under Diagnostic Code 6602, a 10 percent evaluation is 
warranted where the veteran has an FEV-1 of 71 to 80 percent 
of predicted value, or; an FEV-1/FVC of 71 to 80 percent of 
predicted value, or; intermittent inhalation or oral 
bronchodilator therapy.  A 30 percent evaluation is warranted 
where the veteran has an FEV-1 of 56 to 70 percent of 
predicted value, or; an FEV-1/FVC of 56 to 70 percent of 
predicted value, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  A 60 percent evaluation is warranted where the 
veteran has an FEV-1 of 40 to 55 percent of predicted value, 
or; an FEV-1/FVC of 40 to 55 percent of predicted value, or; 
at least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  38 
C.F.R. § 4.97, Diagnostic Code 6602 (2003).

Analysis

The Board notes that, based on the medical evidence on file 
both before October 7, 1996 and the evidence beginning on 
October 7, 1996, a rating in excess of 10 percent for 
asthmatic bronchitis is not warranted.  

The primary medical evidence prior to October 7, 1996 is the 
August 1995 VA respiratory evaluation, which showed that the 
veteran's lungs were clear to auscultation and percussion, a 
chest x-ray did not reveal any infiltrates.  Consequently, 
there was no evidence of more than mild asthmatic with 
frequent asthmatic attacks, separated by only 10-14 day 
intervals, with moderate dyspnea on exertion between attacks.   

The medical evidence beginning October 7, 1996 consists 
primarily of VA pulmonary examinations conducted in June 1998 
and June 2003.  These examinations revealed mild restrictive 
and obstructive ventilatory defects, with FEV-1, FVC, and 
FEV-1/FVC of, at least, 76 percent.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Since the medical evidence of record relied on by the Board 
is generally consistent and does not show any significant 
increase or decrease in symptomatology since March 1995, the 
Board concludes that staged ratings are not warranted for 
this issue.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Reiter's Syndrome

Factual Background

Reiter's "arthritis" was noted on a dental evaluation dated 
in March 1988.  Reiter's syndrome with arthritis was 
diagnosed in private medical records in January 1993.  

The veteran complained on VA examination in August 1995 of 
mild low back pain.  There was full range of motion of the 
lumbar spine without evidence of pain, swelling, or 
deformity.  The diagnosis was arthritis by history.

VA and private outpatient records from July 1996 to June 1998 
do not contain any notations of a flare-up of Reiter's 
syndrome.

The veteran complained on VA orthopedic evaluation in June 
1998 of pain in the lower thoracic and upper lumbar area.  
Movement of the cervical spine included 35 degrees of flexion 
and bilateral rotation and 30 degrees of extension and 
bilateral side bending.  Movement of the lumbar spine 
included 70 degrees of flexion, 20 degrees of extension, 35 
degrees of bilateral rotation, and 20 degrees of bilateral 
side bending.  No weakness of the spine was detected.  The 
diagnosis was ankylosing spondylitis (Reiter's syndrome).  X-
rays showed degenerative changes of the lumbar spine.  

VA outpatient records from June 1998 to December 2003 reveal 
a notation in February 2001 of a recent flare-up of Reiter's 
syndrome.  It was noted in August 2001 that the last flare-up 
of Reiter's syndrome was in January 2001.  The veteran said 
in September 2002 that he had a flare-up of Reiter's syndrome 
about once a year; he was currently taking medication, with 
relief.  The assessment was that his Reiter's was stable.

The veteran complained on VA orthopedic examination in June 
2003 of musculoskeletal pain, including in the neck and back.  
He was taking medication, with relief of symptoms.  He said 
that he used to have flare-ups once or twice a year but now 
had significant improvement of symptoms with medication.  
Physical examination did not reveal any joint swelling or 
tenderness; range of motion of the back was full.  The 
diagnosis was Reiter's syndrome by history, in remission.  
X-rays of the neck and back spine showed minimal degenerative 
arthritic changes of the back and moderate changes of the 
neck.

Special Law and Regulations

The veteran's service-connected Reiter's syndrome is low back 
disability is currently rated 10 percent disabling each for 
the cervical and lumbar spine under Diagnostic Codes 5009-
5002, which involve acute, subacute, or chronic diseases.  

According to Diagnostic Code 5009, certain types of arthritis 
not otherwise specified in the VA ratings schedule are to be 
rated as rheumatoid arthritis under Diagnostic Code 5002.  
38 C.F.R. § 4.71a, Diagnostic Codes 5009-5002 (2003).

Under Diagnostic Code 5002, rheumatic arthritis as an active 
process warrants a 20 percent rating when the diagnosis is 
well established and there are one or two exacerbations per 
year.  A 40 percent rating is warranted for the presence of 
symptoms productive of definite impairment of health, 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times 
per year.

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, rate under the 
appropriate diagnostic codes for the specific joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5002.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  A Note to Diagnostic Code 5002 
provides that the ratings for the active process will not be 
combined with the residual ratings for limitation of motion 
or ankylosis; the higher evaluation shall be assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5002 (2003).

With respect to the diagnostic codes applicable to limitation 
of motion of the spine, the Board notes that effective 
September 26, 2003, VA revised the criteria for diagnosing 
and evaluating the spine.  68 Fed. Reg. 51454-51458 (Aug. 27, 
2003).  

Prior to September 26, 2003, a 30 percent evaluation was 
assigned for severe limitation of motion of the cervical 
spine; a 20 percent rating was assigned for moderate 
limitation of motion of the cervical spine; and a 10 percent 
rating was assigned for slight limitation of motion of the 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002).

Prior to September 26, 2003, a 40 percent evaluation was 
assigned for severe limitation of motion of the lumbar spine; 
a 20 percent rating was assigned for moderate limitation of 
motion of the lumbar spine; and a 10 percent rating was 
assigned for slight limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The Board notes that words such as "mild," "moderate," and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2003).

Under the new diagnostic codes relevant to the spine, which 
includes disabilities such as ankylosing spondylitis and 
degenerative arthritis of the spine, beginning on September 
26, 2003, a 20 percent evaluation is assigned when forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or forward flexion of the 
cervical spine is greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or the 
combined range of motion of the cervical spine is not greater 
than 170 degrees; or with muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2003).

Under Note (1) to the new diagnostic codes relevant to the 
spine, any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are evaluated separately, under an appropriate diagnostic 
code.  For VA compensation purposes, normal forward flexion, 
extension, and lateral flexion to either side of the cervical 
spine is zero to 45 degrees, with rotation of the cervical 
spine from zero to 80 degrees on either side; normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 Note (2).  Each range of motion measurement shall be 
rounded to the nearest five degrees.  Id. at Note (4).  For 
VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine or entire 
thoracolumbar spine is fixed in flexion or extension and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in the neutral position (zero degrees) 
always represents favorable ankylosis.  Id. at Note (5).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 
38 C.F.R. §§ 4.40, 4.45 (2003); see also DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Analysis

The Board notes that, based on the medical evidence on file 
both before September 26, 2003 and the evidence beginning on 
September 26, 2003, a rating in excess of 10 percent for 
Reiter's syndrome for either the cervical or lumbar spine is 
not warranted.  

The vast majority of the post-service medical records on file 
are dated prior to September 26, 2003.  This evidence 
consists of private and VA treatment records from September 
1992 to September 2003 and VA examination reports, especially 
those dated in August 1998 and June 2003.  Despite general 
complaints of neck and low back pain, and the veteran's 
statement on examination in June 2003 that he used to have 
flare-ups of Reiter's syndrome about once or twice a year, 
the only specific notation of a flare-up of Reiter's syndrome 
in the outpatient records since March 1995 was in January 
2001.  It was noted on examination in June 2003 that the 
veteran had relief of symptoms with medication.  
Consequently, the medical evidence prior to September 26, 
2003 does not show one or two exacerbations a year in a well-
established diagnosis, which is what is needed to warrant an 
evaluation in excess of 10 percent for active Reiter's 
syndrome of the spine under Diagnostic Codes 5009-5002.  

Moreover, an increased evaluation is not warranted under the 
pertinent diagnostic codes for limitation of motion of the 
cervical or lumbar spine prior to September 26, 2003.  With 
respect to the cervical spine, the Board notes that the 
veteran did not complain of neck pain on examination in 
August 1998, and motion of the neck was considered normal in 
June 2003.  Motion of the low back in August 1998 included 
flexion to 70 degrees and rotation to 35 degrees, while 
motion in June 2003 was considered normal.  In fact, the 
medical evidence does not include limitation of motion of 
either the neck or low back objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.

Turning to the schedular criteria effective for the spine on 
September 26, 2003, the Board notes that the only pertinent 
medical evidence on file involves VA outpatient records 
primarily involving cardiovascular disability; these records 
do not indicate any treatment for Reiter's syndrome.  
Consequently, there is no medical evidence beginning on 
September 26, 2003 that would warrant an evaluation in excess 
of 10 percent for Reiter's syndrome of either the neck or low 
back under the new rating criteria noted above.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40 and 4.45 is warranted in 
order to compensate a veteran for functional loss due to 
pain, weakened movement, excess fatigability, incoordination, 
or pain on movement when the rating code under which the 
veteran is rated does not contemplate these factors.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

However, there is no medical evidence of functional loss of 
the neck or low back, beyond that already compensated in the 
current evaluations, due to weakened movement, excess 
fatigability, incoordination, or pain on movement.  It was 
noted in August 1998 that there was no weakness of the spine, 
and there was no functional loss shown on VA examination in 
June 2003.  Consequently, an evaluation in excess of 10 
percent for Reiter's syndrome of either the neck or low back 
under DeLuca is not warranted.

Since the medical evidence of record relied on by the Board 
is generally consistent and does not show any significant 
increase or decrease in symptomatology since March 1995, the 
Board concludes that staged ratings are not warranted for 
Reiter's syndrome of either the neck or low back.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Extraschedular Ratings

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) (2003).  Ordinarily, the Schedule will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2003); also see Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

The Board finds that, while the veteran's service-connected 
asthmatic bronchitis and Reiter's syndrome of the cervical 
and lumbar spine cause functional impairment, as evidenced by 
the assigned schedular ratings, there is no evidence 
demonstrating that any of the service-connected disabilities 
markedly interferences with employment.  In fact, when 
examined by VA in June and July 2003, PFT showed only mild 
respiratory disability; and the veteran had full range of 
motion of the spine.  Further, there is no evidence that the 
veteran has been frequently hospitalized due to the service-
connected disabilities.  Thus, the decision of the RO to 
refer this case to the Secretary for Benefits or to the 
Director of Compensation and Pension Service for an 
extraschedular evaluation in excess of the currently assigned 
schedular evaluations was appropriate.  

Earlier Effective Date

Factual Background

The veteran was discharged from service in June 1983.  A 
claim for service connection for allergies, asthma, and 
arthritis was originally received by VA from the veteran on 
July 1, 1983.  Those claims were denied by rating decision in 
November 1983 because degenerative arthritis, asthma, and 
chronic allergies were not shown on VA examination in August 
1983, which included x-rays of the sinuses and spine.  The 
veteran was notified of the denials in a letter sent to him 
on November 17, 1983.  No correspondence was received from 
the veteran by November 17, 1984.  A subsequent claim for 
service connection for allergies, asthma, and arthritis was 
received from the veteran by VA on March 24, 1995.  An April 
1998 Board decision found new and material evidence and 
reopened the veteran's claims for service connection for 
asthma, sinusitis, and arthritis of the spine; the case was 
remanded to the RO for additional development.  Based on 
additional medical evidence, an April 1999 rating decision 
granted entitlement to service connection for asthmatic 
bronchitis, Reiter's syndrome of the cervical and lumbar 
spine, and rhinitis, all of which were effective March 24, 
1995.

Law and Regulations

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110, 38 C.F.R. § 3.400(b)(2).

The decision of a duly constituted rating agency will be 
final and binding as to conclusions based on evidence on file 
at that time.  The law and VA regulations state that a notice 
of disagreement shall be filed within one year from the date 
of mailing of the notification of the initial review and 
determination; otherwise, the determination will become 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2003).


Analysis

It has been contended that an effective date prior to March 
24, 1995 should be assigned for entitlement to service 
connection for asthmatic bronchitis, Reiter's syndrome of the 
cervical and lumbar spine, and rhinitis because the veteran 
has been seeking service connection for his disabilities 
since 1983.

The evidence shows that the veteran's July 1983 claims for 
service connection for allergies, asthma, and arthritis were 
denied in a November 1983 rating decision and the veteran was 
notified of the denials on November 17, 1983.  There is no 
correspondence from the veteran for several years after 
November 1983.  When he did not timely appeal the denials by 
November 17, 1984, the denials became final, meaning that his 
claims were final and no longer pending.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.  

Therefore, the effective date of any subsequent claim for 
service connection for the same disabilities that is granted 
would be the later of the date of receipt of the claim or the 
date entitlement arose.  See 38 U.S.C.A. § 5110, 38 C.F.R. 
§ 3.400(b)(2).  His subsequent claim for service connection 
for allergies, asthma, and arthritis that was received on 
March 24, 1995, was a claim to reopen.  His claims were 
subsequently reopened and granted on the date of receipt, 
which conforms to the applicable VA law and regulations.

The Board additionally observes that it has been not 
contended that an earlier effective date is warranted based 
on any correspondence made by or on behalf of the veteran 
after the November 1983 denial of his service-connection 
claims and before the March 24, 1995 application.  No such 
claim, formal or informal, has been identified by the Board.  
See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

The appeal for an effective date prior to March 24, 1995 for 
service connection for bronchial asthma, Reiter's syndrome of 
the spine, and rhinitis is accordingly denied. 

CUE

Law and Regulations

Final decisions may be reversed or amended where evidence 
establishes that clear and unmistakable error existed.  38 
C.F.R. § 3.105(a).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) "[E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) [quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)]

Only the law as it existed at the time of the rating decision 
may be considered.  See 38 C.F.R. § 20.1403(b).  In other 
words, the Board cannot apply the benefit of hindsight to its 
evaluation of the November 1983 decision in determining 
whether CUE existed.  Cf. Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992).  

The law and regulations pertaining to service connection in 
effect in November 1983, provided that service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C. § 310 
(1983).  Additionally, when a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  A reasonable doubt is one which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  It is not a means of reconciling actual 
conflict or a contradiction in the evidence; the claimant is 
required to submit evidence sufficient to justify a belief in 
a fair and impartial mind that the claim is well grounded.  
38 C.F.R. §§ 3.102, 4.3 (1983).

The above law and regulations pertaining to service 
connection and the standard of review remain essentially the 
same at present.  Compare 38 U.S.C. § 310 (1983); 38 C.F.R. 
§§ 3.102, 4.3 (1983) with 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 4.3 (2003).  

Analysis

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of CUE.  "Clear and unmistakable 
error is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  It is not mere misinterpretation of facts." 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  
"Clear and unmistakable error' requires that error, otherwise 
prejudicial, . . . must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made." Russell, 3 Vet. App. at 313-4.

The Board notes that the only evidence on file at the time of 
the November 1983 rating decision were the veteran's service 
medical records and an August 1983 VA disability examination 
report.  Although there are notations in the veteran's 
service medical records of asthma, allergies, asthma, and 
arthritis of the spine, the VA examination in August 1983, 
which included x-rays of the spine, did not diagnose any 
chronic, acquired allergies, asthma, or arthritis.  

The arguments by and on behalf of the veteran are that the 
November 1983 rating decision is CUE because there was 
evidence on file at the time of the decision, especially in 
his service medical records, on which entitlement to service 
connection for allergies, asthma, and arthritis should have 
been awarded.  

The veteran is expressing disagreement as to how the RO 
weighed the evidence in its November 1983 denial of service 
connection for allergies, asthma, and arthritis.  However, 
even if there was some evidence on file on which a grant of 
service connection could have been awarded in November 1983, 
this is not a basis for a valid CUE claim.  See 38 C.F.R. § 
20.1403(d)(3) (2003).  The Court has made it clear that a 
disagreement as to how the facts were weighed or evaluated 
does not provide a basis to find CUE.  See Russell v. 
Principi, 3 Vet. App. at 313-14; see also Crippen v. Brown, 9 
Vet. App. 412, 421 (1996).

This is not a case in which either the correct facts, as they 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied, as is required in a CUE claim.  See 
Oppenheimer, 1 Vet. App. 370 (1991).  Consequently, for 
reasons stated above, there was no CUE in the RO's November 
1983 rating decision.   


ORDER

An evaluation in excess of 10 percent for service-connected 
asthmatic bronchitis is denied.

An evaluation in excess of 10 percent for service-connected 
Reiter's syndrome of the cervical spine is denied.

An evaluation in excess of 10 percent for service-connected 
Reiter's syndrome of the lumbar spine is denied.

Entitlement to an effective date earlier than March 24, 1995 
for service connection for asthmatic bronchitis, Reiter's 
syndrome of the cervical spine, Reiter's syndrome of the 
lumbar spine, and rhinitis is denied.

The RO's November 1983 rating decision denying service 
connection for allergies, asthma, and arthritis was not 
clearly and unmistakably erroneous.  




REMAND

The Board notes that the June 2003 VA examination report 
referred to above reveals that the veteran had edema of the 
middle nasal turbinate with serous discharge.  However, there 
was insufficient information provided in the examination 
report to determine whether there was greater than 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side, as required for a 10 percent 
evaluation under current 38 C.F.R. § 4.97, Diagnostic Code 
6522 for rhinitis.  Consequently, the Board finds that 
additional evidence is needed prior to adjudication of the 
issue.  

Based on the above, the issue of entitlement to a compensable 
evaluation for rhinitis is being remanded for the following 
actions:  

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The veteran should also be requested to 
identify specific names, addresses and 
approximate dates of treatment, both VA and 
private, for all health care providers who 
may possess additional records pertinent to 
his claim for entitlement to a compensable 
evaluation for service-connected rhinitis, 
especially treatment for respiratory problems 
after June 2003.  Then, with any necessary 
authorization from the veteran, VA should 
attempt to obtain copies of all treatment 
records identified by the veteran that have 
not been previously secured.  If VA is 
unsuccessful in obtaining any medical records 
identified by the veteran, it should inform 
the veteran and his representative of this 
and request them to provide copies of the 
outstanding medical records.

3.  After the above has been completed, the 
veteran should be provided an examination by 
an appropriate examiner to determine the 
current nature and severity of his 
service-connected rhinitis.  The veteran's VA 
claims folder, including a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  Any necessary 
tests or studies, such as x-rays, should be 
conducted, and all findings should be 
reported in detail.  The examiner should 
describe all symptomatology due to the 
service-connected rhinitis.  The examiner 
should also provide an opinion, if it can be 
done without resorting to speculation, as to 
whether the findings of edema of the middle 
nasal turbinate with serous discharge on VA 
examination in June 2003 mean that there was 
greater than 50 percent obstruction of the 
nasal passage on both sides or complete 
obstruction on one side.  The rationale for 
each opinion expressed should also be 
provided.

4.  After the development requested has been 
completed, the RO should review the 
examination reports to ensure that they are 
in complete compliance with the directives of 
this Remand.  If the reports are deficient in 
any manner, the RO must implement corrective 
procedures at once.

5.  The veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2003).  In 
the event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It should 
also be indicated whether any notice that was 
sent was returned as undeliverable.

6.  After the above, the RO should 
readjudicate the veteran's claim for a 
compensable evaluation for service-connected 
rhinitis, taking into consideration any and 
all evidence that has been added to the 
record since its last adjudicative action.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a Supplemental Statement 
of the Case, which should include 
consideration of 38 C.F.R. § 3.321(b)(1).  
The veteran and his representative should 
then be given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



